NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                    :
  A & E HARBOR TRANSPORT, INC.,                     :
                                                    :      Civil Action No. 20-18509 (SRC)
                                       Plaintiff,   :
                                                    :
                          v.                        :           OPINION & ORDER
                                                    :
  TRI-COASTAL DESIGN GROUP, INC.,                   :
  et al.,                                           :
                                                    :
                                    Defendants.     :
                                                    :

CHESLER, District Judge

        This matter comes before the Court on the motion to dismiss the Second Amended

Complaint by Defendant Votum Enterprises LLC (“Votum.”) The motion has been opposed by

Plaintiff A & E Harbor Transport, Inc. (“Plaintiff.”) For the reasons expressed below, the Court

will grant the motion to dismiss.

        On February 19, 2021, this Court granted Votum’s previous motion to dismiss the First

Amended Complaint, dismissing the first four counts against Votum with prejudice, and

dismissing the fifth count against Votum without prejudice, with leave to replead the fifth count.

Plaintiff filed the Second Amended Compliant (“SAC”), which amended the fifth count, and

added a new sixth count. Votum now moves to dismiss the fifth and sixth counts for failure to

state a valid claim for relief.

        The fifth count again alleges that “Votum is a mere continuation of the Tricoastal. [sic]”

(SAC Count Five ⁋ 4.) Votum again moves to dismiss Count Five on the ground that the

Amended Complaint fails to plead sufficient facts to make plausible a claim for successor
liability. To meet the pleading requirements of Rule 8(a), a complaint must contain “sufficient

factual allegations, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

          In its moving brief, Votum presents a detailed set of arguments that the SAC fails to

make plausible that Votum is subject to successor liability under New Jersey law. Plaintiff’s

opposition brief does not respond to these arguments except to point out the factual allegations

that Plaintiff believes are sufficient, based on federal pleading standards as they existed prior to

the Supreme Court’s decision in Twombly, which changed them. As to the fifth count, Plaintiff

has failed to defeat Votum’s motion to dismiss.

          Votum also moves to dismiss the sixth count, which pleads no new facts as to successor

liability, but only conclusory allegations. “At the motion to dismiss stage, we accept as true all

factual assertions, but we disregard threadbare recitals of the elements of a cause of action, legal

conclusions, and conclusory statements.” James v. City of Wilkes-Barre, 700 F.3d 675, 681 (3d

Cir. 2012). The sixth count fails to allege sufficient facts to make plausible a valid claim for

relief.

          The Supreme Court has characterized dismissal with prejudice as a “harsh remedy.” New

York v. Hill, 528 U.S. 110, 118 (2000). Dismissal of a count in a complaint with prejudice is

appropriate if amendment would be inequitable or futile. “When a plaintiff does not seek leave

to amend a deficient complaint after a defendant moves to dismiss it, the court must inform the


                                                    2
plaintiff that he has leave to amend within a set period of time, unless amendment would be

inequitable or futile.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); see

also Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 217 (3d Cir. 2013) (“It does not matter

whether or not a plaintiff seeks leave to amend.”) “An amendment is futile if the amended

complaint would not survive a motion to dismiss for failure to state a claim upon which relief

could be granted.” Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000). Plaintiff has had one

opportunity to amend the successor liability claims, and having amended and again failed to state

a valid claim for relief, this Court concludes that further amendment of the SAC is futile.

       The Court concludes that the SAC fails to plead sufficient facts to make plausible Counts

Five and Six, for successor liability. The motion to dismiss will be granted and, as to Defendant

Votum only, Counts Five and Six will be dismissed with prejudice.

       For these reasons,

       IT IS on this 7th day of May, 2021

       ORDERED that Votum’s motion to dismiss (Docket Entry No. 12) is GRANTED, and,

as to Defendant Votum only, Count Five and Count Six in the Second Amended Complaint are

hereby DISMISSED with prejudice.

                                                          s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER
                                                     United States District Judge




                                                 3
